Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 1 of 24
         Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 2 of 24




                                     TABLE OF CONTENTS



I.     INTRODUCTION ................................................................................. 4

II.    OVERVIEW ........................................................................................ 5

       A.      Parkstone’s history before Harmony Haus ................................ 5

       B.      Harmony Haus’s arrival increases parking violations ............... 7

       C.      Harmony Haus’s parking violations continued to increase
               after trial ..................................................................................8

       D.      Harmony Haus still does not take the parking rules
               seriously .................................................................................... 9

       E.      Parkstone acts to address the unabated parking violations ...... 11

       F.      Harmony Haus reacts to the fine structure .............................. 12

       G.      Parkstone’s parking enforcement has been even-handed ........ 12

III.   Summary judgment standards ......................................................... 13

IV.    Argument and grounds: Harmony Haus’s retaliation claim
       should be dismissed because this claim cannot stand on its own,
       Harmony Haus cannot prove its prima facie case, and Parkstone
       had a legitimate non-retaliatory reason that is not pretextual .......... 14

       A.      Fair Housing Act retaliation law .............................................. 14

       B.      Harmony Haus cannot recover on a retaliation claim
               under section 3617 without showing a violation of some
               other section of the Fair Housing Act in this lawsuit ................ 15

       C.      Harmony Haus cannot establish retaliation ............................ 16

               1.      Much of the conduct Harmony Haus complains
                       of is not sufficiently adverse to constitute retaliation ..... 16

               2.      The causal connection between the protected activity
                       and the adverse action is too remote .............................. 18



2
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 3 of 24




             3.      Parkstone had a legitimate non-retaliatory reason
                     that was not pretextual ...................................................20

V.    Supplemental jurisdiction issues ...................................................... 22

VI.   Conclusion and requested relief ....................................................... 23




3
         Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 4 of 24




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C.,          §
et al.,                                 §
                                        §
     Plaintiffs and Counter-Defendants, §
                                        §
v.                                      §        CIVIL NO. 1-20-CV-486-XR
                                        §
PARKSTONE PROPERTY OWNERS               §
ASSOCIATION, INC.,                      §
                                        §
    Defendant and Counter-Plaintiff.    §

PARKSTONE’S MOTION AND BRIEF FOR PARTIAL SUMMARY JUDGMENT

       The Parkstone Property Owners Association, Inc. (“Parkstone”) files this Motion

and Brief for Partial Summary Judgment against all of the Plaintiffs (individually and/or

collectively “Harmony Haus”) and would show as follows:

                                          I.
                                     Introduction

       From its inception to the present Harmony Haus has ignored Parkstone’s parking

restrictions. It did so even after this Court held that Harmony Haus was not entitled to an

accommodation excusing it from complying with those restrictions. When Parkstone

responded to this calculated assault on the quality of life and safety in the neighborhood,

Harmony Haus filed this lawsuit. After this Court granted Parkstone’s Motion to Dismiss

on most of Harmony Haus’s claims all that remains is a claim for retaliation. The

summary judgment evidence proves there was no retaliation and that claim too should be

dismissed, leaving only Parkstone’s counterclaims for trial.




4
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 5 of 24




                                          II.
                                       Overview

      Harmony Haus residents have committed over one thousand parking violations

since the trial in this matter. The violations began and continue because Harmony Haus

has shown a complete disregard for the rules that ensure continuity in the neighborhood.

Harmony Haus has not issued warnings to its residents for parking violations nor have

any memberships ended for such violations.

      With Harmony Haus unwilling to fulfill its responsibilities as a good neighbor,

Parkstone adopted an escalating fine structure intended to ensure that Harmony Haus,

as well as other homeowners, follow the rules vital to maintaining the character of the

neighborhood. Instead of doing so, Harmony Haus has paid only lip service to the rules,

pampering its residents instead of helping them learn to be responsible for their actions;

which is the very lesson sober living is intended to teach. If Harmony Haus spent half as

much time trying to follow Parkstone’s rules as it has opposing them there would be no

escalating fines. This analysis begins with an understanding of Parkstone’s deed

restriction history before Harmony Haus’s arrival.

A.     Parkstone’s history before Harmony Haus.

      It is undisputed that before Harmony Haus opened there were only infrequent

violations of the deed restrictions, and when they did occur, resident compliance was

achieved with minimal efforts. (Ex. 1-A, spreadsheet of past homeowner violations before

Harmony Haus; Ex. 3, Copeland at p. 11, l. 1 – 7, small number of violations before




5
         Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 6 of 24




Harmony Haus’s arrival).1 In the majority of cases it was easy to persuade residents to

comply. (Ex. 3, Copeland at p. 14, l. 2 – 14, limited amount of fining because compliance

was achieved early). Before Harmony Haus’s arrival, no homeowner had ever committed

more than a few violations. (Ex. 1-A, spreadsheet). Over approximately seven years before

Harmony Haus’s arrival, there were fewer than 100 violations of any deed restriction,

parking or otherwise, for the entire Parkstone approximately sixty plus home

community. (Ex. 1-A, spreadsheet). During this time, the most notices any homeowner

received before compliance was achieved was five, for a trash can violation (Ex. 1-A,

spreadsheet, 5th notice on November 15, 2019).

       With respect to parking, a courtesy letter would usually suffice to remedy the

situation. (Ex. 3, Copeland at p. 13, l. 21 – p. 14, l. 1). If the problem continued a threat or

actual fine of $50 sufficed. (Ex. 1-A, spreadsheet, 2014 entry, $50 fine for an architectural

issue; Findings of Fact and Conclusions of Law, 1:19-cv-01034-XR, ECF No. 29 at p. 3, §

II.4 “Def. Ex. 17 (showing potential fine of $50 for parking violation).”).

       There was no need for more than a simple system of fines before Harmony Haus

because violations never continued and escalated as they have with Harmony Haus. (Ex.

3, Copeland at p. 13, l. 15 -20; Ex. 4, Pye at p. 31, l. 15 – 25). This was true even with prior

tenants of Zhou and Du, the owners of the home now rented by Harmony Haus. (Ex. 1-C,



1References to deposition testimony will be made by listing the person and page and line
references will be handled with the letter “p” referring to page(s) and the letter “l”
referring to the line(s). Additionally, the evidence attached in each Exhibit is a true and
correct copy of the actual document and each is hereby fully incorporated by reference
herein for all purposes. A declaration is provided on the authentication of certain exhibits
in Exhibit 13.


6
         Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 7 of 24




parking violation letter to Zhou for the tenants before Harmony Haus arrived, dated

October 1, 2014; Ex. 5, Zhou at pp. 24 - 25). The incident occurred when Zhou rented to

some students who violated the parking rules. A violation notice was sent and Zhou did

not renew the short-term lease, thereby eliminating the problem. (Ex. 5, Zhou at pp. 24 -

25).

       Parkstone has always enforced its parking restrictions, but it never had to deal with

violations on the scale of those committed by residents of Harmony Haus.

B.     Harmony Haus’s arrival increases parking violations.

       Harmony Haus arrived in Parkstone in the Fall of 2019. It requested an

accommodation and filed its first lawsuit in October of 2019.2 At trial in January of 2020

Parkstone demonstrated that after Harmony Haus’s arrival not only did violations by

Harmony Haus residents increase, but so did violations by others encouraged by

Harmony Haus’s actions. (See Ex. 5, Pye trial testimony at pp. 69-70; Pye deposition

testimony at p. 32, l. 1-8; Ex. 2 Pye Declaration). The board was not the only one to notice

the new parking violations. Parkstone’s management company discovered more cars were

parking on the street in various places after Harmony Haus’s arrival both from personal

observations of the property manager and discussions with the management company’s

driver who would occasionally drive around the neighborhood to check for violations.

(Ex. 6, English at p. 20, l. 10 – 17; pp. 47 – 48).




2The accommodation request was dated October 20, 2019 and sent to the Parkstone
Board. Parkstone asks this Court to take judicial notice of the letter date. (See Plaintiffs’
Exhibit 10 from the last trial, 1:19-cv-01034-XR, ECF No. 21-9).

7
         Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 8 of 24




       Recognizing that the accommodation requested by Harmony Haus was reasonable

only if its residents obeyed the same rules as every other neighbor this Court declined to

excuse non-compliance, writing:

              The remaining provisions, including the noise and nuisance
              provision (Section 2.8) and parking provision (Section 2.11)
              remain in effect, and Defendant may enforce those if there are
              violations, though any such enforcement must be applied in
              an evenhanded manner that treats handicapped and non-
              handicapped residents alike.

(Findings of Fact and Conclusions of Law, 1:19-cv-01034-XR, ECF No. 29 at p. 12).

       During and after the trial the Parkstone Board attempted to determine how to best

address the spate of more frequent and ongoing parking violations from both Harmony

Haus and other homeowners. (Ex. 3, Copeland, at p. 13, l. 15 – 20 and p. 16). These

discussions included how to prove the 12-hour rule was being followed using

photographic and video evidence and how to ensure clarity and consistency in

enforcement given the unprecedented failure of the existing system of warnings and fines.

(Ex. 3, Copeland at pp. 14-16, p. 21; Ex. 1, spreadsheet showing relatively infrequent

homeowner violations across the entire neighborhood over seven years).

C.     Harmony Haus’s parking violations continued to increase after trial.

       Within two weeks after trial, Harmony Haus expanded the house to 12 residents.

(Ex. 7, Ragette at pp. 34-35, about 12 residents all the time and starting right after the

judgment). Most residents owned a vehicle and parking violations continued to increase

in frequency. (Ex. 4, Pye at p. 34, l. 20 – p. 35, l. 1-4 on the escalation and Ex. 8, KS at p.

20, l. 2-5, each member having a vehicle). A former house manager for the residence

admitted he observed parking violations from Harmony Haus residents at least once a



8
          Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 9 of 24




week. (Ex. 8, KS at p. 22, l. 13 -18). He also admitted members would forget to move their

cars, that he may not be aware of all the violations because he was trying to work his job

at the same time, and that there could be lots of violations he did not know about. (Ex. 8,

KS at p. 31, l. 20 – 25; p. 32; see also Ex. 9, JC at p. 34, l. 8 – 10, parking violations are

occurring by Harmony Haus residents). One resident was even assigned a parking spot

on the street by a house manager and testified others had assigned parking spots as well.

(Ex. 10, ET at pp. 15 – 16). Parkstone’s records show that the situation was worse than the

former manager admitted, with violations increasing since Harmony Haus’s arrival and

violations occurring almost daily after the first trial with over 1,000 parking violations

since the trial. (Cf. Ex. 1-A, spreadsheet showing deed restriction violations before

Harmony Haus’s arrival and the first few months in Parkstone with Ex. 2-A, over 1,000

violations after the first trial.).

D.     Harmony Haus still does not take the parking rules seriously.

       Harmony Haus appears to have suggested that its residents follow the parking

rules after the prior judgment in this court, but it has done nothing to enforce that

suggestion. For instance, while Harmony Haus included some general parking reminder

verbiage in admissions packets early on, the parking issue did not appear to have been

taken seriously, with a newer, revised parking policy having more detail being created

months after the Final Judgment. (Ex. 7, Ragette at pp. 64-65). Regardless of this

revision, policies are only as good as their enforcement, and in this case, Harmony Haus

never intended to enforce its own parking rules. For instance, one version of Harmony

Haus’s written parking protocol provides:




9
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 10 of 24




       If it is brought to the attention of Haus Management that a member is not
       complying with these rules, a warning will be issued. A member who
       habitually violates these rules is grounds for termination of your
       membership at the Harmony Haus Westlake Villagio Haus.

(Ex. 12, 12-hr street parking protocol). Proof that Harmony Haus never intended to

enforce this rule can be found in the fact that although Harmony Haus has written

counseling templates for other company policy violations, it has none for parking

violations. (Ex. 7, Ragette at pp. 65-66, 71-72; Ex. 12, written warning template). Nor has

Harmony Haus terminated a membership because of parking violations. (Ex. 7, Ragette

at p. 67, l. 11–20). This is because Harmony Haus’s owner, Dan Ragette, has decided not

to enforce Harmony Haus’s own parking policies:

       I had made a decision that I am not going to bully my guys over this parking
       thing. No, I am not going to hurt these guys’ feelings by hurting them that
       way. No, I am not going to do that to my members. . . .

(Ex. 7, Ragette at p. 67, l. 11-20; see also p. 66; Ex. 8, KS at pp. 9, 24, no write ups or

membership terminations for parking violations by this house manager while in charge

from January or February of 2020 to June or July of 2020; Ex. 9, JC at p. 21, house

manager after witness KS who never gave any writes ups or membership terminations for

parking violations). It should therefore come as no surprise that as Harmony Haus

increased the number of people in the residence after the first trial, that so too would the

number of parking violations in the community.

       In contrast to how parking violations are handled, a Harmony Haus manager

admitted that members are written up for violations of other Harmony Haus rules. (Ex.

8, KS at p. 29, l. 18 – p. 30, l. 23). In essence, Harmony Haus is counting on this lawsuit

to avoid following this Court’s specific finding that the parking rule should be obeyed. In


10
         Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 11 of 24




the meantime, the homeowner, Zhou, has done nothing to address the parking violations.

Despite Zhou’s receipt of numerous violation letters, he claims he still does not know if

violations are occurring and so far has only bothered to look at one or two photos of the

parking violations. (Ex. 5, Zhou at p. 15, l. 9 – 24).

E.     Parkstone acts to address the unabated parking violations.

       On March 3, 2020, with parking violations continuing to accelerate by multiple

homeowners, the Parkstone Board unanimously approved changes to the rules and by-

laws that clarified how violations would be determined to exist and created an escalating

fine structure to discourage repeat offenders. (Ex. 1, board meeting minutes). The rules

adopted did not change the existing parking restrictions; instead it provided consistency

in protocol by outlining the way all violations of the Declarations would be addressed by

the board. (Ex. 14, rule clarifications, which Parkstone asks this Court to take judicial

notice of as these are the certified, official records). The amended rules created a

consistent fining schedule for curable and incurable violations. With respect to curable

violations like those of the street parking rule, there is an optional courtesy warning, then

the fines escalating in “daily/weekly or one-time” increments by $25, $50, $100, $125,

and then increasing in $25 increments for each additional notice. (Ex. 14, rule

clarifications).

       Originally there was no cap on the dollar amounts of the fines because the board

did not contemplate the possibility that a homeowner would simply refuse to comply, but

the conduct of Harmony Haus residents proved that was wishful thinking. Due to the

continued violations, the board passed a cap of $300 per violation on September 28,

2020. (Ex. 1, meeting minutes).

11
         Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 12 of 24




       The board did not adopt the new fines in reaction to Harmony Haus’s

accommodation claim or the first lawsuit, but rather in response to the increasing number

of Harmony Haus violations after the judgment in the first lawsuit and an increase in

violations by other residents of Parkstone. (Ex. 3, Copeland at p. 13, l. 15 -20; Ex. 4, Pye

at p. 31, l. 15 – 25).

 F.    Harmony Haus reacts to the fine structure.

       The escalating fine structure has encouraged Harmony Haus to at least pretend it

cares about the parking regulations. It has not however induced compliance because

Harmony Haus is using this lawsuit as cover for its unwillingness to be a good neighbor

and follow the same rules as every other house in Parkstone.

       In May of 2020, months after filing this lawsuit, Harmony Haus did inquire with

the LCRA about alternative parking options. (Ex. 7, Ragette at p. 60). But it did so only

because Harmony Haus was receiving “all these freaking notices” on fines and not from

any obligation or good will to follow the court’s Final Judgment. (Ex. 7, Ragette at p. 61,

l. 1-7). In other words, the system of fines has worked, at least to the extent of making

Harmony Haus take a few tentative steps toward compliance. It is clear that without the

fines Harmony Haus would not change their behavior in any way.

G.      Parkstone’s parking enforcement has been even-handed.

       Notices for parking violations were being sent and tracked before Harmony Haus

arrived and continued to be sent to all violators after Harmony Haus arrived. (Ex. 1-A,

parking spreadsheet showing violations before Harmony Haus’s arrival; Ex. 2, Pye

Declaration; Ex. 1-C, letter to Zhou on prior tenants). Harmony Haus receives more

notices than anyone else, but only because it violates the rules more than anyone else.

12
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 13 of 24




(Ex. 2-A, over 1,000 violations). The board’s treatment of Harmony Haus has been

consistent and even-handed as other homeowners have also received such violations

letters. (Ex. 2, Pye Declaration).

       Parkstone has also gathered more photographic evidence of Harmony Haus

violations than it has of violations by other residents, but the same kind of photos have

been taken to document other violations. (Ex. 2, Pye Declaration and Exhibit C to that

Declaration; Ex. 4, Pye Depo. at pp. 44 - 46). The number of photos of Harmony Haus

violations reflects the higher number of violations by its residents and the board’s concern

that Harmony Haus refuses to admit to or address the volume of violations. (Ex. 2-A,

spreadsheet showing the numbers of violations by Harmony Haus residents; Ex. 5, Zhou

at p. 15, l. 9 – 24, Zhou is not admitting the violations are occurring).

       In summary, Parkstone had to take action because Harmony Haus refused to

follow the rules or encourage its residents to follow the rules. (Ex. 4, Pye Depo. at p. 35,

l. 22 – p. 36, l. 5). This was not retaliation, but an effort to force Harmony Haus to comply

with what this Court instructed them to do, and what all neighbors by law agree to do as

members of the community. (Ex. 2, Pye Declaration, no retaliatory intent by the board).

                                       III.
                            Summary judgment standards

       Since this Court is intimately familiar with the general summary judgment

standards, they will not be repeated here. See Amadasun v. Datasearch, Inc., No. SA-19-

CV-01130-XR, 2020 WL 5913834, at *2 (W.D. Tex. Oct. 6, 2020) (setting forth the

summary judgment standards).




13
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 14 of 24




                                       IV.
                             Argument and grounds:
        Harmony Haus’s retaliation claim should be dismissed because
       this claim cannot stand on its own, Harmony Haus cannot prove
           its prima facie case, and Parkstone had a legitimate non-
                    retaliatory reason that is not pretextual.

A.     Fair Housing Act retaliation law.

       The Fair Housing Act makes it “unlawful to coerce, intimidate, threaten, or

interfere with any person in the exercise of enjoyment” of “any right granted or protected

by section 3603, 3604, 3605, or 3606 of this title.” 42 U.S.C. § 3617. The general elements

of a retaliation claim can be analyzed by using Title VII retaliation and similar

employment law standards. Chavez v. Aber, 122 F. Supp. 3d 581, 599 (W.D. Tex. 2015),

citing Texas v. Crest Asset Mgmt. Inc., 85 F. Supp. 2d 722, 733 (S.D. Tex. 2000). To prove

retaliation, a plaintiff must demonstrate that “(1) he engaged in an activity that [the FHA]

protects; (2) he was subjected to an adverse [action by the defendant]; and (3) a causal

connection exists between the protected activity and the adverse ... action.” Cox v. Phase

III, Invs., 2013 WL 3110218, at *10 (S.D. Tex. June 14, 2013).

       Retaliation claims have long been evaluated under the McDonnell Douglas-

Burdine3 allocation of the order and burden of proof. See, e.g., Byers, 209 F.3d at 427;

Chaffin v. John H. Carter Co., Inc., 179 F.3d 316, 319 (5th Cir. 1999) (McDonnell-Douglas

applies to FMLA retaliation claims, just as to Title VII retaliation claims). Harmony Haus

must establish a prima facie case as part of its burden of proof, and if it does, the burden

then shifts to Parkstone to state a legitimate, non-retaliatory reason for its action; after



3 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Texas Department of
Community Affairs v. Burdine, 450 U.S. 248 (1981).

14
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 15 of 24




stating that reason, the burden shifts back to Harmony Haus to demonstrate that

Parkstone’s reason is a pretext for retaliation. See LeMaire v. Louisiana Dept. of Transp.,

480 F.3d 383, 388-89 (5th Cir. 2007) (providing the burden shifting framework in

retaliation cases).

       Under this rubric, there is no mixed motive theory used in evaluating Parkstone’s

reason; Harmony Haus must show but-for causation by a preponderance of the evidence

while it maintains the burden of persuasion at all times. See Univ. of Tex. Sw. Med. Ctr.

v. Nassar, 570 U.S. 338, 362 (2013) (but-for causation on Title VII claims); Gross v. FBL

Financial Services, Inc., 557 U.S. 167, 180 (2009) (but-for causation on ADEA claims).

This means Harmony Haus must prove that “the unlawful retaliation would not have

occurred in the absence of the alleged wrongful action or actions of” Parkstone. See e.g.,

Nassar, 570 U.S. at 360. During a pretext analysis, the Court is not supposed to “engage

in second-guessing” of the company’s business decision even if not perfect. See LeMaire,

480 F.3d at 391 (discussing business judgment rule in the employment law context).

B.     Harmony Haus cannot recover on a retaliation claim under section
       3617 without showing a violation of some other section of the Fair
       Housing Act in this lawsuit.

       A retaliation claim cannot stand alone once the underlying claims of other sections

of the Fair Housing Act are dismissed in the same lawsuit as explained by a district court

when analyzing Fifth Circuit decisions on this issue:

       The Fifth Circuit, however, has indicated § 3617 claims do require an
       underlying violation of §§ 3603, 3604, 3605, or 3606. For example, in Hood
       v. Pope, the Fifth Circuit held a plaintiff had failed to state a claim under §
       3604, and therefore, “[a]ny subsequent harassment by any of the
       defendants did not violate § 3617.” Similarly, in McZeal v. Ocwen Financial
       Corp., the Fifth Circuit held “[b]ecause [plaintiff's] § 3605 claim fails, [his]
       claim under § 3617 must also fail.”

15
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 16 of 24




Cf. Treece v. Perrier Condo. Owners Ass'n, Inc., No. 17-10153, 2019 WL 6464984, at *8

(E.D. La. Dec. 2, 2019), with Oxford House v. City of Baton Rouge, 932 F. Supp. 2d 683,

701 (M.D. La. 2013) (allowing a section 3617 claim to stand on its own); see also McZeal

v. Ocwen Fin. Corp, 252 F.3d 1355, at *2 (5th Cir. 2001) (3617 claim did not exist where

there was not a 3605 claim); Hood v. Pope, 627 F. App’x 295, 300 (5th Cir. 2015) (3617

claim did not exist when there is not a 3604 claim).

       Harmony Haus’s only remaining affirmative claim in this lawsuit is a section 3617

retaliation claim. As a matter of law, this is not a viable cause of action standing by itself.

C.     Harmony Haus cannot establish retaliation.

       No reasonable person could conclude, given the undisputed facts, that Parkstone’s

adoption of a new structure of fines for violation of its parking rules was in retaliation for

Harmony Haus having filed its earlier FHA lawsuit. Many of Harmony Haus’s alleged acts

of retaliation, such as the use of cameras or isolated exchanges of profanity are not

harmful enough to be considered adverse actions. More important, there is no evidence

of a causal connection between any protected activity and the adoption of the new fine

structure. There is a clear connection between the ever-increasing number of parking

violations and the adoption of the fine structure while there is no persuasive connection

between its adoption and the filing of Harmony Haus’s first lawsuit and accommodation

request. As a matter of law, Harmony Haus’s retaliation claim should be dismissed.

       1.     Much of the conduct Harmony Haus complains of is not
              sufficiently adverse to constitute retaliation.

       To support a claim for retaliation under the FHA, an adverse action must “‘coerce,

intimidate, threaten, or interfere with’ the party” and “must have some materially adverse

16
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 17 of 24




effect on the plaintiff....” Joseph's H. and Shelter, Inc. v. City of Troy, N.Y., 641 F. Supp.

2d 154, 159 (N.D.N.Y. 2009). Courts evaluating this element in the employment context

have stated, "[t]he key question is whether the challenged action is ‘materially adverse’ in

that it is ‘harmful to the point that [it] could well dissuade a reasonable worker from

making or supporting a charge of discrimination.’” Porter v. Houma Terrebonne Hous.

Auth. Bd. of Comm'rs, 810 F.3d 940, 945 (5th Cir. 2015) (quoting Burlington Northern.

& Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006)).

       Harmony Haus complains about Parkstone’s use of cameras to document

Harmony Haus’s numerous 12-hour parking violations. Collecting evidence of what is

undeniably a violation of the parking rules is not materially adverse to Harmony Haus. It

does not change Harmony Haus’s liability, it merely proves it. Nor did the cameras

dissuade anyone from trying to exercise their rights for both Harmony Haus and a

resident say they filed complaints with HUD about the use of cameras. (See e.g., Ex. 7,

Ragette at p. 98, l. 10-21; Ex. 9, JC at p. 53, l. 10 -16).4 Moreover, the multiple cameras

used by Parkstone cover a broad stretch of the neighborhood that includes ten houses.

Those covered other than Harmony Haus are the houses that had the most chronic

parking problems after Harmony Haus’s arrival. (Ex. 4, Pye at pp. 44 – 46, p. 49). As

noted by Goodwin & Company, who manage numerous homeowner associations, it is

extremely common to use photographic and video evidence to establish violations. (Ex.

11, Krauss at p. 35, l. 6 – 15). It is necessary because an occasional drive-by by a Goodwin



4It is worth noting that Harmony Haus owner Dan Ragette responded to the violation
notices he received by taking his own pictures of purported violations. (Ex. 7, Ragette at
pp. 41-44).

17
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 18 of 24




driver would not be sufficient to determine if a 12-hour violation had occurred. (Ex. 6,

English at p. 16, l. 12 – 17; p. 17, l. 14 - 21). The photo taking was neither adverse to nor

was it only applied to Harmony Haus.5

       Other actions about which Harmony Haus complains also fail to qualify as being

adverse. Harmony Haus complains that a board member used profanity in addressing

Dan Ragette although Ragette used equally profane language to board members.6 It also

complains that a few notes were put on some residents’ cars mentioning parking

violations. In one instance, the resident who found the note responded with a commonly

used offensive gesture intended to convey an insult. (Ex. 10, ET at p. 25, l. 3 – 22). None

of this kind of behavior, however, can support a claim of retaliation.

       2.     The causal connection between the protected activity and the
              adverse action is too remote.

       Even if the temporal connection between the adoption of the fine structure and

Harmony Haus’s accommodation request/first lawsuit was previously sufficient to defeat

a Motion to Dismiss, mere “plausibility” of an allegation will not work to defeat a

summary judgment motion supported by undisputed facts. See, e.g., Cicalese v. Univ. of

Tex. Med. Branch, 924 F.3d 762, 767 (5th Cir. 2019) (a rigorous factual and evidentiary

analysis especially of the McDonnell-Douglas burden-shifting should not occur at the

Motion to Dismiss stage and is better suited for the summary judgment stage); Thompson


5  Harmony Haus also argues that the use of photographic and video evidence is unfair
while refusing to accept anything less as evidence of its violations. (See Ex. 4, Pye at p. 25,
l. 10 -16, some board members discussed the need for photographic evidence to help prove
any violations; Ex. 5, Zhou at p. 15, l. 9 – 24, he is not sure the violations are occurring).
6 Mr. Pye testified that Ragette taunted, threatened and yelled at him. (Ex. 4, Pye at pp.

58 – 59). Ragette testified that he told Mr. Pye to “fuck off” called him a “goofy ass fucker”
and said he was coming after Mr. Pye personally. (Ex. 7, Ragette at pp. 48 – 49).

18
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 19 of 24




v. City of Waco, 764 F.3d 500, 506 (5th Cir. 2014) (explaining a more fact intensive

inquiry is “better suited for the summary-judgment or trial stage” than the Motion to

Dismiss stage because of the more lenient “plausibility” standard at the Rule 12(b) stage).

       Although the adoption of increasing fines followed the judgment in the first lawsuit

by only a few weeks, it came months after Harmony Haus first requested an

accommodation and filed suit as shown by this timeline:

     Ø 10/20/19      Accommodation request by Harmony Haus;

     Ø 10/22/19      First lawsuit filing related to the accommodation request;

     Ø 2/18/20       Final Judgment from first lawsuit;

     Ø 3/5/20        Parkstone rule clarifications filed with the county;

     Ø 3/31/20       Next accommodation request by Harmony Haus; and

     Ø 5/5/20        Second lawsuit filing.

The gap from Harmony Haus’s first alleged protected activity, the accommodation

request in October of 2019, to the filing of the clarifications or amendments in March of

2020, is approximately four-and-a-half months. This is outside the generally accepted

causation period in the Fifth Circuit of four months. See Evans v. City of Houston, 246

F.3d 344, 354 (5th Cir. 2001) (noting that “a time lapse of up to four months has been

found sufficient.”) (emphasis added); Raggs v. Mississippi Power Light Co., 278 F.3d

463, 471-72 (5th Cir. 2002) (action taken in a five-month period not enough to satisfy the

causation requirement). To infer a causal connection to the protected activities requires

“‘very close’” proximity. See Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)

(citations omitted). Three-and-four month periods between the protected activity and

any adverse action have at times been found to be too remote in time to show causation


19
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 20 of 24




especially when standing alone, and each instance of protected activity should not be used

“to re-start the temporal-proximity clock.” See Alkhawaldeh v. Dow Chem. Co., 851 F.3d

422, 429 n.23 (5th Cir. 2017); see also Garcia v. Prof'l Contract Servs., 938 F.3d 236, 243

(5th Cir. 2019) (summarizing causation precedent where up to four months was the outer

limit on causation).

       More important, Parkstone’s action came after months of parking violations by

Harmony Haus and other homeowners that only increased after the judgment in the

previous case was entered. (See e.g., Ex. 1-A & 2-A, spreadsheet comparisons before and

after Harmony Haus’s arrival). It also came when traditional methods of enforcement

were unsuccessful. (Ex. 3, Copeland at p. 13, l. 15 -20; Ex. 4, Pye at p. 31, l. 15 – 25). It is

no wonder the Board denies any retaliatory intent; there was none. (Ex. 2, Pye

Declaration).

       Even if the Final Judgment in February restarted the temporary proximity clock,

which is refuted, Harmony Haus cannot rely on just temporal proximity to prove its case.

It must show additional evidence of retaliatory intent, which it has failed to do given the

parking violations escalated drastically from Parkstone’s prior history.

       3.       Parkstone had a legitimate non-retaliatory reason that was not
                pretextual.

       The summary judgment evidence establishes a legitimate non-retaliatory reason

for Parkstone’s action – to persuade Harmony Haus and other residents to follow the




20
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 21 of 24




rules when the existing method had failed.7 (Ex. 3, Copeland at p. 13, l. 15 -20; Ex. 4, Pye

at p. 31, l. 15 – 25). There is no evidence of pretext.

       First, there is no evidence of differential treatment on parking violations; that is,

there is no evidence that non-residents of Harmony Haus were not given violation notices

on the same basis as Harmony Haus. Harmony Haus received more notices in direct

relation to the number of their violations.

       Second, the board’s vote for the enforcement plan (Ex. 1, meeting minutes) was

unanimous.8 Harmony Haus will undoubtedly claim one or two board members acted in

ways that evidence an animus toward it. However, the Fifth Circuit requires that all board

members, i.e. all of the decision-makers, must have a discriminatory or retaliatory

animus. See Harville v. City of Hous., 945 F.3d 870, 878 (5th Cir. 2019) (demonstrating

that one person had an improper motive is not enough, the party must show that an

improper motive “infected the entire board or that other members were similarly

motivated”) (emphasis added).

       Third, there is no evidence of but-for causation. Even if there had been no

accommodation request and no lawsuit, putting twelve residents in a house with six

driveway parking places would have inevitably lead to parking violations when combined

with the attitude of Harmony Haus’s owner that it was essentially above the law, or at

least above the rules followed by other Parkstone residents. Harmony Haus never had a

plan for or the intent to follow the rules, and some kind of enhanced enforcement would


7 A significant contributor to the violation problem was undoubtedly Harmony Haus’s
decision not to take effective action to enforce the parking rule amongst its members.
8 All four members present voted in favor. The fifth member of the board was not at the

meeting.

21
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 22 of 24




have inevitably been necessary. The cause of the change in fines was not Harmony Haus’s

protected activity, but its disregard of the rules along with other homeowners. As noted

by the Fifth Circuit, the but-for standard is a “high burden.” See Alkhawaldeh, 851 F.3d

at 430. Harmony Haus has not met and cannot meet this burden.

       As a matter of law, Harmony Haus cannot establish a prima facie case of

retaliation and even if it could, Parkstone’s legitimate non-retaliatory reason was not

pretextual. Accordingly, Harmony Haus’s retaliation claim should be dismissed.

                                        V.
                          Supplemental jurisdiction issues

       After dismissal of the retaliation claim, the only remaining claims will be

Parkstone’s state law counterclaims. While the general rule is usually to dismiss such state

law claims (without prejudice) as part of declining to exercise supplemental jurisdiction,

the rule is not absolute. See 28 U.S.C. § 1367 (plain reading makes exercising

supplemental jurisdiction a discretionary act). In making this decision, the district court

can review the specific circumstances in the case at bar including both the statute “and

the balance of the relevant factors of judicial economy, convenience, fairness, and

comity.” Batiste v. Island Records Inc., 179 F.3d 217, 227 (5th Cir. 1999).

       Those factors support this court exercising such jurisdiction over the state law

claims. Parkstone’s claims are for breach of contract and the Texas Property Code. There

is nothing complex or novel about the counterclaims for standard or ordinary deed

restriction violations and damages that flow from them; there should be no inherent need

to defer to a state court comity wise on such issues.




22
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 23 of 24




       With respect to the other factors, this court is intimately familiar with the parties

and the general background facts given it oversaw the first bench trial between the parties

and issues in the second bench trial occasionally reference what happened in the first trial.

Judicial economy, fairness, and convenience strongly favor this Court deciding the state

law claims in this matter. Also, potentially restarting discovery in state court with

repetitive motion and discovery possibilities is not productive. Consequently, Parkstone

respectfully requests this Court exercise supplemental jurisdiction over Parkstone’s state

law counterclaims based on these grounds.

                                         VI.
                            Conclusion and requested relief

       For all the reasons cited, Parkstone is, as a matter of law, entitled to a partial

summary judgment on Harmony Haus’s retaliation claim and dismiss such claim, that

this Court exercise supplemental jurisdiction over Parkstone’s remaining state law

counterclaims, and order such other and further relief to which Parkstone may be justly

entitled, either at law or in equity.




23
        Case 1:20-cv-00486-XR Document 42 Filed 01/28/21 Page 24 of 24




                                                  Respectfully submitted,



                                                   NIEMANN & HEYER, LLP
                                                   Westgate Building, Suite 313
                                                   1122 Colorado Street
                                                   Austin, Texas 78701
                                                   Telephone: (512) 474-6901
                                                   Fax: (512) 474-0717

                                                   /s/ Eric J. Hansum
                                                   Eric J. Hansum, Of Counsel
                                                   Texas State Bar No.: 24027225
                                                   erichansum@niemannlaw.com

                                                   ATTORNEYS FOR THE
                                                   PARKSTONE PROPERTY
                                                   OWNERS ASSOCIATION, INC.




                             CERTIFICATE OF SERVICE

       I certify that on January 28, 2021, I electronically filed the foregoing with the clerk
of the court using the CM/ECF system, which will send notification of such filing to all
counsel of record.


                                    /s/ Eric J. Hansum
                                    Eric J. Hansum




24
